Case 7:20-cv-01498-VB Document 12 Filed 05/05/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

i
woe eeres ee _— ~X ] ELE * : f £ Mi Fe Ay &
STUART LORD, poc#. BONICALLY Piney i

Plaintiff, ‘D ATE FILE ae :
v. : ORDER SSS
BOY SCOUTS OF AMERICA and : 20 CV 1498 (VB)
WESTCHESTER-PUTNAM COUNCIL, BOY
SCOUTS OF AMERICA,
Defendants. :
ween 0 om oe oe oo to SK

 

 

On February 18, 2020, defendant Boy Scouts of America (“BSA”) filed a voluntary
petition for bankruptcy in the U.S. Bankruptcy Court for the District of Delaware. That day,
BSA also commenced an adversary proceeding in the U.S. Bankruptcy Court for the District of
Delaware, seeking to extend the automatic stay imposed by 11 U.S.C. § 362 to certain non-
debtor parties, including, in the instant case, defendant Westchester-Putnam Council, Boy Scouts
of America.

BSA also filed in the adversary proceeding a motion for a preliminary injunction,
seeking, inter alia, to enjoin plaintiff in this case from continuing to prosecute this case.

The bankruptcy court granted the motion for a preliminary injunction, staying this case,
and other cases, through May 18, 2020. (See Doc. #10-1 at 7-8).

Accordingly, it is HEREBY ORDERED:

By May 26, 2020, defense counsel shall notify the Court by letter of the status of the
bankruptcy court’s stay and preliminary injunction order.

Dated: May 5, 2020
White Plains, NY

SO ORDERED: ,

Vincent L. Briccetti
United States District Judge

 
